DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claim(s) 15-20 are allowed over the prior art of record.

The closest prior art of record is JP 2018076004A, (hereinafter Shibata), JP 2011-028630A (“Yasuhisa”), US 20180074497 (hereinafter Tsuji), US 20200180638, (hereinafter Kanoh), US 20190143972 (“Ishioka”), US 20190294179 (“Stein”).

The following is an examiner’s statement of reasons for allowance: 

Applicant’s arguments, see pages 7-10, filed 06/24/2022, with respect to the claims 15-20 have been fully considered and are persuasive.  The previous prior art rejection of claims 15-20 has been withdrawn. 

The prior art reference Shibata discloses an invention that provides a travel support device that determines a lane change completion point where the user’s vehicle completes a lane change to the first main lane from a second main lane adjacent to the first main lane after passing the junction according to the degree of difficulty in joining before the user’s vehicle passes the junction when the user’s vehicle is planned to travel on the second main lane to pass the junction.  Shibata determines that a second vehicle can merge behind a first vehicle. However, Shibata does not explicitly disclose in a case in which another vehicle traveling in the merged lane toward the merging point is detected, setting, behind the other vehicle, a merging position of the subject vehicle at the merging point when a length of the merging lane is shorter than a predetermined length and executing by the processor a merging control of the subject vehicle or in a case in which another vehicle traveling in the merged lane toward the merging point is detected, setting, behind the other vehicle, a merging position of the subject vehicle at the merging point when a terminal distance from a position of the subject vehicle to an end of the merging lane is shorter than a threshold.

The prior art reference Yasuhisa discloses an invention that provides a merging support apparatus including a merging determination means for determining whether the vehicle can merge into the lane or not by comparing the speed of the vehicle with the speed threshold. However, Yasuhisa does not explicitly disclose in a case in which another vehicle traveling in the merged lane toward the merging point is detected, setting, behind the other vehicle, a merging position of the subject vehicle at the merging point when a length of the merging lane is shorter than a predetermined length and executing by the processor a merging control of the subject vehicle or in a case in which another vehicle traveling in the merged lane toward the merging point is detected, setting, behind the other vehicle, a merging position of the subject vehicle at the merging point when a terminal distance from a position of the subject vehicle to an end of the merging lane is shorter than a threshold. 

The prior art reference Tsuji discloses an invention to provide a driving assistance device determines a next action based on a driver model generated by a driver model generator and an environmental parameter indicating the current travel environment of the vehicle. Tsuji discloses the vehicle controller acquiring environmental parameters at predetermined intervals, and determines the next behavior from the driver model by using any one of the environmental parameter as a trigger such as the case where the distance to the start point of the merging section becomes shorter than or equal to a predetermined distance or the case where the relative speed relative to the leading vehicle becomes less than or equal to a predetermined value. However, Tsuji does not explicitly disclose in a case in which another vehicle traveling in the merged lane toward the merging point is detected, setting, behind the other vehicle, a merging position of the subject vehicle at the merging point when a length of the merging lane is shorter than a predetermined length and executing by the processor a merging control of the subject vehicle or in a case in which another vehicle traveling in the merged lane toward the merging point is detected, setting, behind the other vehicle, a merging position of the subject vehicle at the merging point when a terminal distance from a position of the subject vehicle to an end of the merging lane is shorter than a threshold.

The prior art reference Ishioka discloses an invention that provides a vehicle control system that includes a vehicle detector that detects a nearby vehicle with respect to an own-vehicle and an automated driving controller that automatically controls acceleration/deceleration of the own-vehicle such that the own-vehicle can travel along a route to a destination. Ishioka discloses that the automated driving controller acquires information indicating a position of a specific region in which the number of lanes decreases from map information and sets, if a relative relationship between the own-vehicle and a nearby vehicle detected by the vehicle detector satisfies a predetermined condition when the own-vehicle passes through the acquired specific region, a target speed of the own-vehicle to less than a speed of the nearby vehicle for which the relative relationship satisfies the predetermined condition. Further, Ishioka discloses a specific region table indicating the position of specific regions and information indicating the types of the specific regions, wherein the specific regions are regions in which vehicle frequently change lanes.  Ishioka discloses an example of a road shape at a location where the number of lanes increases and an example when passing through a specific region where the number of lanes decreases.  Ishioka discloses generating a candidate trajectory on the basis of the target speed calculated.  However, Ishioka does not explicitly disclose in a case in which another vehicle traveling in the merged lane toward the merging point is detected, setting, behind the other vehicle, a merging position of the subject vehicle at the merging point when a number of lanes included in the merged lane is less than a threshold.

The prior art reference Kanoh discloses an invention that provides a lane change possibility determiner that determines whether or not the lane change execution condition is satisfied and determines whether or not lane change is executable.  Kanoh discloses determining that a lane change is possible when conditions (1) the outside world recognizer 121 or the host vehicle position recognizer 122 recognizes lane demarcation lines that partition a host lane on which the host vehicle M travels or an adjacent lane adjacent to the host lane, (2) various index values such as a relative distance or a relative speed between an object OB recognized again due to a change in a relative position of the host vehicle M or an object OB around the host vehicle M, including, for example, a vehicle present in an adjacent lane, which is a lane change destination, and the host vehicle, and a time to collision (TTC) obtained by dividing the relative distance by the relative speed are greater than a predetermined threshold value, and (3) a curvature or gradient of a route is in a predetermined range, which are examples of the lane change execution conditions, are all satisfied. Kanoh also discloses determining that the lane change is not possible when any of the conditions are not satisfied. However, Kanoh does not explicitly disclose wherein the merging determination threshold at an entrance portion of a merging possible area is higher as curvature of the merging lane is higher, the merging possible area being a range from a position of the subject vehicle to an end of the merging lane.

The prior art reference Stein discloses an invention that provides a system including a processing device that locates a target object in the first two images and determines a difference in a size of at least one dimension of the target object between the two images. Stein discloses that the system may use the difference in size to determine a height of the object, and the system may cause a change in at least a directional course of the vehicle if the determined height exceeds a predetermined threshold.  However, Stein does not explicitly disclose in a case in which another vehicle traveling in the merged lane toward the merging point is detected, setting, at an end of the merging lane, a merging position of the subject vehicle at the merging point when a height of a feature existing at a boundary portion between the merging lane and the merged lane is higher than a predetermined height threshold.

Regarding Claim 15, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:
A travel assistance method for a vehicle, executed by a processor, comprising: 
detecting a merging point into which a merging lane and a merged lane merge, the merging lane being a lane in which a subject vehicle is traveling, and the merged lane being adjacent to the merging lane; 
in a case in which another vehicle traveling in the merged lane toward the merging point is detected, setting, behind the other vehicle, a merging position of the subject vehicle at the merging point when a length of the merging lane is shorter than a predetermined length; and 
executing by the processor a merging control of the subject vehicle.

Regarding Claim 16, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:
A travel assistance method for a vehicle, executed by a processor, comprising: 
detecting a merging point into which a merging lane and a merged lane merge, the merging lane being a lane in which a subject vehicle is traveling, and the merged lane being adjacent to the merging lane; 
in a case in which another vehicle traveling in the merged lane toward the merging point is detected, setting, behind the other vehicle, a merging position of the subject vehicle at the merging point when a terminal distance from a position of the subject vehicle to an end of the merging lane is shorter than a threshold; and 
executing by the processor a merging control of the subject vehicle.

Regarding Claim 17, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:
A travel assistance method for a vehicle, executed by a processor, comprising: 
detecting a merging point into which a merging lane and a merged lane merge, the merging lane being a lane in which a subject vehicle is traveling, and the merged lane being adjacent to the merging lane; 
in a case in which another vehicle traveling in the merged lane toward the merging point is detected, setting, behind the other vehicle, a merging position of the subject vehicle at the merging point when a number of lanes included in the merged lane is less than a threshold; and 
executing by the processor a merging control of the subject vehicle.

Regarding Claim 18, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:
A travel assistance method for a vehicle, executed by a processor, comprising: 
detecting a merging point into which a merging lane and a merged lane merge, the merging lane being a lane in which a subject vehicle is traveling, and the merged lane being adjacent to the merging lane; and 
in a case in which another vehicle traveling in the merged lane toward the merging point is detected, setting a merging determination threshold for determining whether or not merging is possible, wherein the merging determination threshold at an entrance portion of a merging possible area is higher as curvature of the merging lane is higher, the merging possible area being a range from a position of the subject vehicle to an end of the merging lane; and 
executing by the processor a merging control of the subject vehicle.

Regarding Claim 19, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:
A travel assistance method for a vehicle, executed by a processor, comprising: 
detecting a merging point into which a merging lane and a merged lane merge, the merging lane being a lane in which a subject vehicle is traveling, and the merged lane being adjacent to the merging lane;
in a case in which another vehicle traveling in the merged lane toward the merging point is detected, setting, at an end of the merging lane, a merging position of the subject vehicle at the merging point when a height of a feature existing at a boundary portion between the merging lane and the merged lane is higher than a predetermined height threshold; and 
executing by the processor a merging control of the subject vehicle.

Regarding Claim 20, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:
A travel assistance device for a vehicle, comprising a processor configured to: 
detect a merging point into which a merging lane and a merged lane merge, the merging lane being a lane in which a subject vehicle is traveling, and the merged lane being adjacent to the merging lane; 
in a case in which another vehicle traveling in the merged lane toward the merging point is detected, set, behind the other vehicle, a merging position of the subject vehicle at the merging point when a length of the merging lane is shorter than a predetermined length; and 
execute a merging control of the subject vehicle.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELINA M SHUDY whose telephone number is (571)272-6757. The examiner can normally be reached M - F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Angelina Shudy
Primary Examiner
Art Unit 3668



/Angelina Shudy/Primary Examiner, Art Unit 3668